DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-5, 7-12, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0140252 A1 to Luxon et al. (“Luxon”) in view of US 2017/0270260 A1 to Shetty et al. (“Shetty”).
	As to claim 1, Luxon discloses an auxiliary component comprising 
test equipment for carrying out and calculating cardiac autonomic neuropathy tests, with contemporary measurement of heartbeat, respiration, intrathoracic pressure and orthostatism said auxiliary component including a mouthpiece (see Fig 20C, element 2010) and a base unit (Fig 20C, element 2012), wherein 
said mouthpiece forms an autonomous system for measuring a pressure, or a trend of breath, or both (see [0188] -- pressure sensor information is transmitted wirelessly to the controller device) said mouthpiece further comprising  
a flow sensor aimed at measuring a trend of breath of said patient, and a pressure sensor aimed at measuring a pressure of the breath being given out (see [0033] – “…pressure and/or flow sensors…”), well as a processing electronic board for processing obtained values for estimating correctness of performance of said selected test, wherein the processing is carried out in said base unit or in a computer via said base unit (see [0188] – at least some of the components of the controller are included in the base unit (i.e., mobile device)) according to stored test instructions concerning the selected test that include parameters on the basis of which the correctness of performance of the selected test is considered and on the basis of which operation of said auxiliary component is adjusted, said mouthpiece being connected to said base unit so as to transmit data collected during the selected test to said base unit (see [0188] and Fig 20A-C; see also [0182]-[0187] – feedback is provided to the user via, for example, lights 2002/2006 on mouthpiece) .  
Luxon fails to disclose said mouthpiece including light emitting diode (LED) means aimed at informing a patient undergoing a selected test about correct or incorrect performance of the selected test, said mouthpiece being connected to said base unit so as to receive instructions about the test and a method for carrying it out from said base unit.
However, in a related device, Shetty discloses a mouthpiece including light emitting diode (LED) means aimed at informing a patient undergoing a selected test about correct or incorrect performance of the selected test, said mouthpiece being connected to said base unit so as to receive instructions about the test and a method for carrying it out from said base unit (see [0127]-[0129]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the auxiliary component of Luxon with the mouthpiece including light emitting diode (LED) means aimed at informing a patient undergoing a selected test about correct or incorrect performance of the selected test, said mouthpiece being connected to said base unit so as to receive instructions about the test and a method for carrying it out from said base unit disclosed by Shetty in order to provide the predictable result of allowing the mouthpiece/pressure/flow sensor of Luxon to be used further from the base station in a way that is also easier for the user to perceive.
As to claim 3, it does not appear that Luxon discloses wherein said mouthpiece further comprises an atmospheric pressure sensor for measuring an environmental pressure, said atmospheric pressure sensor being connected to said processing electronic board for an evaluation of correct performance of the selected test depending on the atmospheric pressure locally present.  However, Shetty discloses such an environmental pressure sensor in a mouthpiece (see [0090]-[0091]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Luxon with the environmental pressure sensor of Shetty in order to achieve the predictable result of improving sensor accuracy.
As to claim 4, Shetty further discloses wherein said means aimed at informing the patient about the correctness of performance of said selected test include a series of LEDs, but does not disclose wherein the series of LEDs comprises more than three in number, said series of LEDs indicating a correct performance of the test with a predetermined combination of lights in accordance with instructions received from or via said base unit. However, Luxon discloses a series of lights numbering more than three (see Fig 20A-20C). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the LEDs of Shetty but in greater number as shown by Luxon in order to achieve the predictable result of allowing more detailed feedback to the user besides a green/yellow/red type of feedback.   
As to claim 5, Shetty, as combined with Luxon above, further discloses wherein said series of LEDs are arranged on a surface of a cylindrical container containing, partially incorporated therein, an elongated cylindrical body, said elongated cylindrical body forming, together with said cylindrical container, said mouthpiece (see Fig 12A, element 1232).  
As to claim 7, Luxon discloses 1As to lcaimsaid component further comprising sensor means 3aimed at measuring the heartbeat in order to communicate a measured heart rate signal to said base unit for processing and calculation of parameters 3DOCKET: 680-331.093-879U.S. Ser. No. 15/604,0735for an evaluation of correct performance of sensor means being applied by simple contact in a patient's wrist area, said measured heart rate signal communicated via a cable connected to the base unit (see Fig 21A-B and [0190]-[0191] – specifying that the connection may be wired or wireless).
1 As to claim 8, Luxon further discloses 2orthostatic measuring means for communicating a signal to said base unit indicative of a 3change in position of the patient (see [0228]).  Luxon fails to disclose that said orthostatic measuring means is connected to said base unit via a separate cable, but making unitary devices separable has been held to only require routine skill in the art when it is done to accomplish only predictable results, such as merely duplicating parts. See MPEP 2144.04(V)(C).
As to claim 9, Luxon further discloses1As to claim  2wherein the heart rate is processed by means of a suitable software program 3made operative in said base unit or in a computer connected to said base unit, together with measured parameters of at least 4one of breath frequency or pressure, or both, and orthostatic parameters, in sorder to obtain test results (see Fig 21A-B and [0190]-[0191]).  
As to claim 10, Luxon further discloses wherein said base unit is connectable to said computer by means of a wired or wireless connection, for input and analysis of data and selection of type of exam to perform, and for storing measurements obtained during the test in a memory of said computer, and with a vocal synthesis system designed to emit acoustic instructions and information for the patient or an assistant who is using the equipment (see [0021], [0206] and Fig 29).
As to claim 11, it does not appear that Luxon discloses an atmospheric pressure sensor for measuring an environmental pressure, said atmospheric pressure sensor being connected to said auxiliary component for an evaluation of correct performance of the selected test depending on the atmospheric pressure locally present.  However, Shetty discloses such an environmental pressure sensor (see [0090]-[0091]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Luxon with the environmental pressure sensor of Shetty in order to achieve the predictable result of improving sensor accuracy. Shetty further discloses, as part of the combined features detailed in the treatment of claim 1, wherein said means aimed at informing the patient about the correctness of performance of said selected test include a series of LEDs, said LEDs indicating a correct performance of the test with a predetermined combination of lights in accordance with instructions received from said base unit (see [0127]-[0129]), wherein said LEDs are arranged on a surface of a cylindrical container containing, partially incorporated therein, an elongated cylindrical body, said elongated cylindrical body forming, together with said cylindrical container, said mouthpiece (see Fig 12A, element 1232).  Shetty does not disclose wherein the series of LEDs comprises more than three in number, said series of LEDs indicating a correct performance of the test with a predetermined combination of lights in accordance with instructions received from or via said base unit. However, Luxon discloses a series of lights numbering more than three (see Fig 20A-20C). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the LEDs of Shetty but in greater number as shown by Luxon in order to achieve the predictable result of allowing more detailed feedback to the user besides a green/yellow/red type of feedback.   
As to claim 12, Shetty further discloses wherein said cylindrical container has a cylindrical surface bounded by two bases, wherein the elongated cylindrical body is partially incorporated in one base of said two bases (see Fig 12A, element 1230 and 1216).
	As to claim 17, Luxon further discloses wherein said base unit is connected to the mouthpiece by a cable connection for transmitting a sensed flow signal, a sensed pressure signal, and a sensed atmospheric pressure signal from said mouthpiece to said base unit (see [0207] – connections may be wired or wireless).

	Allowable Subject Matter
Claims 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed January 17, 2022 have been fully considered but they are not persuasive. 
Applicants argue that the embodiment cited in [0188] of Luxon fails to disclose a flow sensor. While it is true that this paragraph only details a pressure sensor, Luxon is clear that “mouthpiece 2010 may include sensors, filters, etc.” (emphasis added) and the disclosure as a whole indicates that such pressure and/or flow sensors are used in that invention. Luxon is therefore taken to disclose a combination of pressure and flow sensors. For these reasons, the rejection of claim 1 is maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Messersmith whose telephone number is (571)270-7081. The examiner can normally be reached M-F, 830am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC J MESSERSMITH/Primary Examiner, Art Unit 3791